COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Luis Carlos Rodriguez v. The State of Texas

Appellate case number:    01-14-00774-CR

Trial court case number: 07-DCR-046309

Trial court:              240th District Court of Fort Bend County

        In response to appellant, Luis Carlos Rodriguez’s motion to abate, this Court issued an
order, abating the appeal, and directing the trial court to enter written findings of fact and
conclusions of law regarding the denial of Rodriguez’s motion to suppress. We directed the trial
court to file a supplemental clerk’s record containing these findings and conclusions on or before
February 29, 2016. On February 23, 2016, the State requested an extension of time for the filing
of the supplemental clerk’s record, which we granted until April 4, 2016. On March 24, 2016,
the State filed a second motion for extension. On April 8, 2016, the supplemental clerk’s record
containing the trial court’s findings and conclusions was filed.
       Accordingly, we reinstate this appeal on the active docket, deny the State’s motion for
extension as moot, and order the State’s brief due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: April 12, 2016